[FIRST SECURITY BENEFIT LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK LOGO] 800 Westchester Avenue · Suite 641 N. · Rye Brook, New York 10573 800.888.2461 ·SecurityBenefit.com September 12, 2013 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: Variable Annuity AccountA 1940 Act Registration Number:811-21104 1933 Act Registration Numbers:333-89236 and 333-142084 CIK:0001173492 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), Variable Annuity AccountA, a unit investment trust registered under the Act, mailed to its contract owners the semi-annual report(s) for the underlying management investment companies. This filing constitutes the filing of those reports as required by Rule30b2-1 under the Act. The following semi-annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed AIM Variable Insurance Funds (Invesco Variable Insurance Funds) August 23, 2013 The Alger Portfolios August 23, 2013 Alliance Bernstein Variable Products Series Fund, Inc. August 23, 2013 ALPS Variable Investment Trust September 6, 2013 American Century Variable Portfolios, Inc. August 22, 2013 American Century Variable Portfolios II, Inc. August 22, 2013 BlackRock Variable Series Funds, Inc. August 29, 2013 Direxion Insurance Trust September 4, 2013 Securities and Exchange Commission September 12, 2013 Page two Underlying Management Investment Company CIK Number Date(s) Filed Dreyfus Investment Portfolios August 14, 2013 Dreyfus Stock Index Fund, Inc. August 14, 2013 Dreyfus Variable Investment Fund August 15, 2013 DWS Variable Series I Fund August 22, 2013 DWS Variable Series II Fund August 22, 2013 Federated Insurance Series August 27, 2013 Franklin Templeton Variable Insurance Products Trust August 30, 2013 Goldman Sachs Variable Insurance Trust August 23, 2013 ING Investors Trust September 4, 2013 ING Variable Products Trust September 4, 2013 Ivy Funds Variable Insurance Portfolios September 4, 2013 Janus Aspen Series August 29, 2013 JPMorgan Insurance Trust August 23, 2013 Legg Mason Partners Variable Income Trust August 23, 2013 Lord Abbett Series Fund, Inc. August 28, 2013 MFS Variable Insurance Trust August 28, 2013 MFS Variable Insurance Trust II August 28, 2013 Neuberger Berman Advisers Management Trust August 23, 2013 Northern Lights Variable Trust August 29, 2013 September 4, 2013 September 6, 2013 September 9, 2013 Oppenheimer Variable Account Funds August 30, 2013 Panorama Series Fund, Inc. August 30, 2013 PIMCO Variable Insurance Trust August 29, 2013 Pioneer Variable Contracts Trust August 28, 2013 Putnam Variable Trust August 29, 2013 Rydex Variable Trust September 6, 2013 SBL Fund September 6, 2013 T. Rowe Price Equity Series, Inc. August 20, 2013 T. Rowe Price Fixed Income Series, Inc. August 20, 2013 Third Avenue Variable Series Trust August 9, 2013 The Universal Institutional Funds, Inc. September 9, 2013 Securities and Exchange Commission September 12, 2013 Page three Underlying Management Investment Company CIK Number Date(s) Filed Van Eck VIP Trust September 6, 2013 Variable Insurance Products Fund August 21, 2013 Variable Insurance Products Fund II August 21, 2013 Variable Insurance Products FundIV August 21, 2013 Variable Insurance Products FundV August 23, 2013 Variable Insurance ProductsIII August 21, 2013 Virtus Variable Insurance Trust September 9, 2013 Wells Fargo Variable Trust August 28, 2013 To the extent necessary, these filings are incorporated herein by reference. Sincerely, CHRIS SWICKARD Chris Swickard Associate General Counsel and Assistant Secretary First Security Benefit Life Insurance and Annuity Company of New York
